EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, 7, 9-11, and 13-14 are pending.

Authorization for this examiner’s amendment was given in an interview with Stephen Ackerman (Reg.#:37761) on 9/7/2022.
The application has been amended as follows: 
(currently amended):  A pulse counting apparatus comprising:
a pulse counter configured to count a number of pulses inputted from outside of the pulse counting apparatus and generate an interrupt signal;
a timer unit configured to generate a wake-up signal according to a preset time;
a real time clock (RTC) configured to serve as a clock of the pulse counter and the timer unit; 
a processor configured to switch from a sleep mode to an active mode when the interrupt signal or the wake-up signal is generated, and
a communication unit configured to communicate to both the processor and a network, 
wherein the processor compares a current count value comprised of the number of accumulated pulses of the pulse counter, with a previous count value transmitted to an external device that is connected to the communication unit, and transmits [[a]]the current count value current count value is not equal to the previous count value.

3. (currently amended):  The pulse counting apparatus as claimed in claim 1, wherein the interrupt signal is generated according to [[a]]the current count value of the pulse counter.

7. (currently amended):  A pulse counting apparatus comprising: 
a pulse counter configured to count a number of pulses inputted from outside of the pulse counting apparatus and generate an interrupt signal;
a timer unit configured to generate a wake-up signal according to a preset time;
a real time clock (RTC) configured to serve as a clock of the pulse counter and the timer unit; 
a processor configured to switch from a sleep mode to an active mode when the interrupt signal or the wake-up signal is generated, and
a communication unit configured to communicate to both the processor and a network,
wherein the processor compares a current count value comprised of the number of accumulated pulses of the pulse counter with a previous count value transmitted to an external device that is disconnected from the communication unit, when the current count value is equal to the previous count value, executes a full boot code, reconnects the external device to the communication unit, and transmits [[a]]the current count value 

9. (currently amended):  A method for operating a pulse counting apparatus, comprising:
counting a number of pulses inputted from outside of the pulse counting apparatus and generating an interrupt signal according to an interrupt signal generation condition;
generating a wake-up signal according to a preset time; 
switching a processor from a sleep mode to an active mode when the interrupt signal or the wake-up signal is generated; and
comparing a current count value comprised of the number of accumulated pulses of the pulse counter with a previous count value transmitted to an external device that is connected to the pulse counting apparatus, 
wherein a power of the processor is off in the sleep mode,
when the current count value is not equal to the previous count value, transmitting the current count value to the external device, setting the preset time, and switching the processor from the active mode to the sleep mode; and 
when the current count value is equal to the previous count value, setting the interrupt signal generation condition and switching the processor from the active mode to the sleep mode.

10. (currently amended):  The method as claimed in claim 9, wherein the interrupt signal is generated according to [[a]]the current count value of the pulse counter.

13. (currently amended):  A method for operating a pulse counting apparatus, comprising:
counting a number of pulses inputted from outside of the pulse counting apparatus and generating an interrupt signal according to an interrupt signal generation condition;
generating a wake-up signal according to a preset time; 
switching a processor from a sleep mode to an active mode when the interrupt signal or the wake-up signal is generated; and
comparing a current count value comprised of the number of accumulated pulses of the pulse counter with a previous count value transmitted to an external device that is disconnected from the pulse counting apparatus,
wherein a power of the processor is off in the sleep mode,
when the current count value is not equal to the previous count value, setting the preset time and switching the processor from the active mode to the sleep mode; and 
when the current count value is equal to the previous count value, executing a full boot code, transmitting the current count value to the external device that is reconnected to the pulse counting apparatus, setting the interrupt signal generation condition, and switching the processor from the active mode to the sleep mode.

Allowable Subject Matter
Claims 1-5, 7, 9-11, and 13-14 are allowed.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        September 8, 2022


/JI H BAE/Primary Examiner, Art Unit 2187